DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The replacement abstract submitted August 29, 2021 has been received, and is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 20 and 50, it is unclear whether the various recitations of working fluid are intended to refer to the same working fluid or different working fluids.
Claim 20 recites a first geothermal system in which a working fluid is circulated and a second geothermal system in which a working fluid is circulated. It is unclear, as currently recited, whether these are intended to be the same working fluid or different working fluids. Furthermore, it is unclear, as recited, whether the working fluid loops are intended to contain third and fourth working fluids, or the same working fluid as is in the geothermal systems, or some variation thereof.

Response to Amendment
NOTE: In the interest of compact prosecution, the applicant has not been held non-responsive. However, the claims submitted July 29, 2021 are NOT fully in compliance with 37 CFR 1.52 (a), which clearly states that all papers are to be “plainly and legibly written either by a typewriter or machine printer in permanent dark ink or its equivalent” and “presented in a form having sufficient clarity and contrast to permit.. ..electronic capture by use of digital imaging and optical character recognition”. In particular, all amendments to the claims appear to have been made in a light gray. Because human eyes are better at discerning what is written than optical character recognition programs, the examiner has been able to examine the claims; however, failure to ensure that future submissions are in compliance with the regulations may result in a Notice of Non-Compliant amendment.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




As best understood by the examiner in view of the indefiniteness of the claims, claim(s) 50-61 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stewart et al (US Patent Application Publication No. 2011/0197599).
Regarding claim 50, Stewart discloses a method of operating a thermal energy system, the method comprising the steps of:
a) providing a heat pump system (232, see figure 3 and paragraph [0115]) having a primary input side for working fluid (left) and a secondary output side (right) for working fluid, a first geothermal system (246, see figure 3 and paragraph [0116]) in which working fluid is circulated, and a second geothermal system (248, see figure 3 and paragraph [0118]) in which working fluid is circulated;
b) selectively connecting the first geothermal system to the primary input side or the secondary output side (via manifold 244, see figure 3 and paragraphs [0116]-[0118]); and
selectively connecting the second geothermal system to the primary input side (see paragraphs [0116]-[0118]);
wherein the first and second geothermal systems are interconnected on the primary input side or on the secondary output side (see figure 3).

Regarding claim 51, the first geothermal system comprises at least one borehole heat exchanger (BHE stands for Borehole Heat Exchanger; see paragraph [0116]).

Regarding claim 52, the second geothermal system comprises at least one borehole heat exchanger (BHE stands for Borehole Heat Exchanger; see paragraph [0118]).



Regarding claim 54, a first heat exchanger (heat exchange loop 224, see figure 3 and paragraph [0115]) is between the first geothermal system and he secondary output side of the heat pump, the first heat exchanger having an input switchably connectable to the first geothermal system and an output connected to the secondary output side (see figure 3).

Regarding claim 55, a first working fluid circuit (loop 244) is defined between the secondary output side of the heat pump system and the output of the first heat exchanger, and a second working fluid circuit (290, see figure 3 and paragraph [0118]) is defined between the input of the first heat exchanger and the first geothermal system.

Regarding claim 56, step c) is implemented by a second switch assembly (portion of manifold 244) which comprises at least one switchable plural-way valve mechanism between an output of the second geothermal system and the primary input side of the heat pump system and is adapted to selectively direct a working fluid from the second geothermal system to the primary input side of the heat pump system or to the first geothermal system.

Regarding claims 57-60, steps b) and c) are implemented by using first and second switch assemblies (portions of manifold 244), each of which comprises at least one switchable plural-way valve 

Regarding claim 61, the heat pump system comprises one or more heat pumps utilizing a vapor-compression cycle (see paragraph [0119], which refers to the electrical energy required to run the compressor of the heat pump 232).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 20-25 and 27-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al (US Patent Application Publication No. 2011/0197599, previously of record) in view of Skillman (US Patent No. 2,533,407).
Regarding claim 20, Stewart et al. discloses a method of operating a thermal energy system coupled to a building energy system which selectively provides heating and/or cooling to a building, the method comprising the steps of:
a) providing a thermal energy system comprising a heat pump system (heat pump 32, see figure 1 and paragraph [0086]) having an output side and an input side, a heat energy working fluid loop extending into a building, the output side being coupled to a building by the heat energy working fluid loop to provide heating to the building from the thermal energy system (heating exchanger 66 in HVAC loop 64 is connectable to fluid output from loop 50, see figure 1 and paragraphs [0098] and [0099]), a first geothermal system (borehole group 46, see figure 1 and paragraph [0088]) in which working fluid is circulated and a second geothermal system (borehole group 48, see figure 1 and paragraph [0088]) in which a working fluid is circulated;

c) selectively thermally connecting the second geothermal system to the input side of the heat pump, or to the cooling demand working fluid loop to provide cooling to the building (again, see figure 1 and paragraph [0088]).
It is noted that Stewart et al does not explicitly disclose a cooling demand working fluid loop which is separate from and additional to the heat energy working fluid loop.
However, Skillman discloses separate heating and cooling fluid loops (loop through heat radiator 15 and loop through heat absorber 6, see figure 1 and column 3 lines 41-42 and 55-56) for temperature control in a building.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to include separate heating and cooling circuits in the building, as is disclosed by Skillman, in order to permit better fine control of the temperature of the building.

Regarding claim 21, the first geothermal system includes at least one borehole heat exchanger (42, see figure 1 and paragraph [0088]).

Regarding claim 22, the second geothermal system comprises at least one borehole heat exchanger (42, see figure 1 and paragraph [0088]).

Regarding claim 23, step (b) is implemented by Stewart, and therefore Stewart in view of Stillman, by a first switch assembly (portion of central manifold 44 of Stewart, see figures 1 and 5 and paragraphs [0100] and [0124]) which comprises at least one switchable plural-way valve mechanism 

Regarding claim 24, a first heat exchanger (heat exchanger of second intermediate heat pump, not shown, see paragraph [0102]) is between the first geothermal system and the heat energy working fluid loop, the first heat exchanger having an input switchably connectable to the first geothermal system (via the manifold) and an output connected to the heat energy working fluid loop.

Regarding claim 25, a first working fluid circuit is defined between the output of the heat pump system, the output side of the first heat exchanger and the heat energy working fluid loop (see figure 1), and a second working fluid circuit is defined between the input of the first heat exchanger and the first geothermal system (see figure 1 in combination with paragraph [0102]; the second intermediate heat pump, when present, causes there to be a second working fluid circuit defined between the input of the first heat exchanger and the first geothermal system).

Regarding claim 27, step c) is implemented by a second switch assembly (portion of manifold 44) which comprises at least one switchable plural-way valve mechanism between an output of the second geothermal system and the input of the heat pump system and adapted selectively to direct a working fluid from the second geothermal system to the cooling demand working fluid loop (cooling output is output to building when there is cooling demand) or to the input side of the heat pump system.



Regarding claim 29, the cooling demand working fluid loop defines a third working fluid circuit, and a fourth working fluid circuit is defined between the input of the second heat exchanger and the second geothermal system (see figure 1 in combination with paragraph [0102]).

Regarding claim 30, a first heat exchanger is between the first geothermal system and the heat energy working fluid loop, the first heat exchanger having an input switchably connectable to the first geothermal system and an output connected to the heat energy working fluid loop, wherein a first working fluid circuit is defined between the output side of the heat pump system, the output of the first heat exchanger and the heat energy working fluid loop, and a second working fluid circuit is defined between the input of the first heat exchanger and the first geothermal system (see the rejections of claims 24 and 25),  wherein the second and fourth working fluid circuits are switchably connectable by the first and second switch assemblies (both switch assemblies are part of the manifold, as detailed above) and a common working fluid (water, see paragraph [0098]) is present in the first and second geothermal systems and on an input side of each of the heat pump system and the first and second heat exchangers.

Regarding claim 31, steps b) and c) are carried out to thermally connect the first geothermal system to the heat energy working fluid loop and the second geothermal system to the cooling demand 

Regarding claims 32-35, the manifold of Stewart et al. is capable of connecting each of the geothermal systems to each of the working fluid loops and the heat pump input, in whatever pattern is required to most efficiently meet the loads (see paragraph [0100]).

Regarding claim 36, the heat pump system of Stewart et al. comprises one or more heat pumps utilizing a vapor-compression cycle (see paragraph [0086]).

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al (US Patent Application Publication No. 2011/0197599, previously of record) in view of Skillman (US Patent No. 2,533,407) as applied to claim 20 above, and further in view of Petersen (US Patent No. 3,965,972, previously of record).
Regarding claim 26, most elements are disclosed by Stewart et al in view of Skillman, as detailed above.
It is noted that Stewart in view of Skillman does not explicitly disclose a solar thermal energy collector adapted to heat a working fluid and switchably connected between the first geothermal system, the heat energy working fluid loop, and the input of the heat pump system.
However, Petersen explicitly discloses a solar collector (14, see figure 1 and column 2 line 46) which is used in combination with two geothermal systems which each have at least one bore hole heat exchanger (heat storage ground well 26 and cold storage ground well 27, see column 3 lines 12-14 and 19-26).
.
Response to Arguments
Applicant's arguments filed July 29, 2021 have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on page 8 that the claims have been amended to overcome the drawing objections and 112 rejections.
It is true that the claims have been amended to overcome the objections to the drawings, and the objections to the drawings have not been maintained.
It is true that some of the rejections as indefinite due to lack of clarity have been overcome. However, as detailed above, some of the rejections have not been addressed or overcome, and therefore those rejections have been maintained.
It is argued on page 8 that the abstract has been amended to overcome the objection thereto. This is correct, and the objection has not been maintained.
It is argued on pages 8 and 9 that the limitations of claim 20 are not met by Stewart or Stewart in view of Petersen. This argument is moot in view of the above, new grounds of rejection.
It is argued more specifically on pages 9 and 10 that various components disclosed by Stewart are “not connected”.
The examiner notes that “connected”, or even “thermally connected”, is not the same as a direct or immediate connection. An indirect thermal connection is still a connection, and therefore the limitations of the claims are met.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763